DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 9/15/2021. 

Double Patenting
The double patenting rejection done in the office action mailed on 04/14/2020 is maintained. The claimed subject matter in the instant patent application is encompassed by the claimed subject matter as recited in the 16/155298 application along with the cited references.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in further view of Kreidler (US PUB. 20170308057).

Instant Application: 16/155381
Claim 1 
Co-pending application: 16/155298

A postprocessor device that outputs a machining program for controlling a CNC machine tool, comprising


a memory; and a processor, wherein the processor is configured to:

read information about a characteristic shape to be machined from the machining program including the information about the characteristic shape;
a characteristic shape recognition unit configured to read information about a characteristic shape to be machined from cutter location data (CL data) including information about a characteristic shape;
set one or more set sections on a tool path in response to the information about the characteristic shape;
a section setting unit configured to set one or more set sections on a tool path in response to the information about the characteristic shape;
and change at least one parameter to be used for controlling the at least one axis outside the set section and inside the set section to generate control data for controlling a motor for driving the at least one axis,
and a motion generation unit configured to generate a machining program including instruction for changing at least one parameter to be used for controlling at least one axis of the CNC machine tool outside the set section and inside the set section.


a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool



Co-pending application 16/155298 in claim 1 does not teach numerical controller, 
a memory; and a processor, wherein the processor is configured to, and wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool
	Hsu teaches numerical controller (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”)
a memory (0041 “stored and transferred to the machining mechanics computing module 21”, the computing module which has storing ability is part of the overall system); and a processor, wherein the processor is configured to ((0041 “stored and transferred to the machining mechanics computing module 21” the computing module which has computing abilities is part of the overall system): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the postprocessor device based controlling of a CNC machine teachings of co-pending application 16/155298 with the numerical controller of a 
Co-pending application 16/155298 claim 1 and Hsu do not teach wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool.
Kreidler teaches wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of the processing tool of the CNC machine”, Information about a section in which a tool contacts an edge of a workpiece on a tool path is gathered.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the postprocessor device based controlling of a CNC machine teachings of co-pending application 16/155298 and the precise CNC milling techniques of Hsu et al with the controlling of the axes and the information gathering of tool paths of Kreidler since the cited references are both directed towards optimizing NC programming and gathering data about the tool path and because Kreidler teaches a means for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error analysis and possibly error elimination over the full process chain from engineering over machining to the finished workpiece” (0011).


Claims 7 and 8 are similar to claim 1 and are rejected over co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in further view of Kreidler (US PUB. 20170308057).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Fujishima et al. (US Pat. 8,406,913).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the postprocessor device based controlling of a CNC machine teachings of co-pending application 16/155298, the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler with the parameter setting teachings of Fujishima et al. because by doing it so, it would allow for “provide a controller for a machine tool capable of shortening machining time without reducing machining accuracy in machining of a workpiece” (column 2 lines 1-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Flegel et al (US PUB. 20120011912).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the postprocessor device based controlling of a CNC machine teachings of co-pending application 16/155298, the coordinate data information from Hsu et al. and the part analytics of Kreidler with the synchronization of Flegel et al because by doing so would allow for “synchronized and correlated movement may be arranged to create an .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over co-pending Application No. 16/155298 in view of Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Ndip-Agbor et al. (US PUB 20170227947).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the postprocessor device based controlling of a CNC machine teachings of co-pending application 16/155298, the coordinate data information from Hsu et al. and the part analytics of Kreidler with the hierarchical data structure of Ndip-Agbor because “hierarchical data structure of choice is a rooted tree, since it allows fine control over individual features…[and] can then be used to generate toolpaths for the individual features, which allow the forming order and direction of the features to be changed accordingly.” (0006).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057).

	Regarding claim 1, A numerical controller that controls a motor (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) for driving [at least one axis] based on a machining program including information about a characteristic shape (0036), the numerical controller comprising: 
a memory (0041 “stored and transferred to the machining mechanics computing module 21”, the computing module which has storing ability is part of the overall system); 
and a processor (0041 “stored and transferred to the machining mechanics computing module 21” the computing module which has computing abilities is part of the overall system), wherein the processor is configured to: 
read information about a characteristic shape to be machined from the machining program including the information about the characteristic shape (0036 “coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks” 0005 “The origin is a single G code block.”, 0034 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool in accordance with the NC program”, The controller is connected to the NC program machining force optimizing system. This system is able to geometric shape by use of blocks. Blocks are explained as G code blocks.); 
set one or more set sections on a tool path in response to the information about the characteristic shape (0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the ; 
and change at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, 0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc” The modified processing feed rate on the NC program is the instruction for changing of at least one parameter. Another example of a parameter changing is based off the shape since expansion or constriction of coordinate happens based on the geometric shape.) to be used for controlling the [at least one axis] outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.) to generate control data for controlling a motor for driving (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool” 0034 “and the controller 51 drives the  [the at least one axis], 
Hsu teaches at least one axis, controlling the at least one axis, generate control data for controlling a motor for driving the at least one axis, and wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool path. 
Kreidler teaches driving at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
controlling the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
generate control data for controlling a motor for driving the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: 
information about an edge position on a contour of a workpiece; 
and (b) information about a section in which a tool contacts an edge of a workpiece on the tool path (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and the information gathering of tool paths of Kreidler since the cited references are both directed towards optimizing NC programming and gathering data about the tool path and because Kreidler teaches a means for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error analysis and possibly error elimination over the full process chain from engineering over machining to the finished workpiece” (0011).

Regarding claim 6, Hsu et al and Kreidler teach A CNC machine tool comprising the numerical controller according to claim 1 (see claim 1 rejection).

Regarding claim 7, Hsu teaches A numerical control method implemented by a numerical controller that controls a motor for driving (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) [at least one axis] based on a machining program including information about a characteristic shape (0036), the numerical control method comprising: 
reading information about a characteristic shape to be machined from the machining program including the information about the characteristic shape (0036 “coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks” 0005 “The origin is a single G code block.”, 0034 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool ; 
setting one or more set sections on a tool path in response to the information about the characteristic shape (0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc”, 0035 lines 5-8 "modifications are performed with respect to the majority of the coordinate in the coordinate set of points …to generate a tool path which indicates the combination of a majority of coordinate passed through by the tool"  0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc."); 
and changing at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, 0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc” The modified processing feed rate on the NC program is the instruction for changing of at least one parameter. Another example of a parameter changing is based off the shape since expansion or constriction of coordinate happens based on the geometric shape.) to be used for controlling the [at least one axis] outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, , to generate control data for controlling a motor for driving (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) [the at least one axis], 
Hsu does not teach at least one axis, wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool path.
Kreidler teaches driving at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
controlling the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
generate control data for controlling a motor for driving the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: 
information about an edge position on a contour of a workpiece; 
and (b) information about a section in which a tool contacts an edge of a workpiece on the tool path (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of the processing tool of the CNC machine”, Information about a section in which a tool contacts an edge of a workpiece on a tool path is gathered.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and the information gathering of tool paths of Kreidler since the cited references are both directed towards optimizing NC programming and gathering data about the tool path and because Kreidler teaches a means for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error analysis and possibly error elimination over the full process chain from engineering over machining to the finished workpiece” (0011). 

Regarding claim 8, Hsu teaches A non-transitory computer-readable information storage medium storing a program for numerical control that causes a computer functioning as a numerical controller that controls a motor (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) for driving [at least one axis] based on a machining program including information about a characteristic shape (0036) to perform: 
a process of reading information about a characteristic shape to be machined from the machining program including the information about the characteristic shape (0036 “coordinate expansion or constriction module 12 is to perform the identification of path geometric shape or contour by the use of each of the blocks” 0005 “The origin is a single G code block.”, 0034 “automatic NC program machining force optimizing system 100 is connected to the controller 51 which is used to perform a NC program, and the controller 51 drives the tool in accordance with the NC program”, The controller is connected to the NC program machining force optimizing system. This system is able to geometric shape by use of blocks. Blocks are explained as G code blocks.); 
a process of setting one or more set sections on a tool path in response to the information about the characteristic shape (0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc”, 0035 lines 5-8 "modifications are performed with respect to the majority of the coordinate in the coordinate set of points …to generate a tool path which indicates the combination of a majority of coordinate passed through by the tool"  0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc."); 
and a process of changing at least one parameter (0037 lines 16-18 “NC program generating module 23 is for modifying the tool path with the modified processing feed rate to generate an optimized NC program”, 0036 “identification of path geometric shape or contour by the use of each of the blocks so as to perform the expansion or constriction of the coordinate, wherein the path geometric shape also includes straight line and circular arc” The modified processing feed rate on the NC program is the instruction for changing of at least one  to be used for controlling the [at least one axis] both outside the set section and inside the set section (0037 lines 19-22, “NC program optimizing unit being electrically connected to the controller of the machine tool can have the optimized NC program transmit to the controller of the machine tool” 0036 lines 3-8, "The acquisition module is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes the line number, processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", As explained in 0037 lines 19-22, a program is outputted for controlling the machine tool. Since each individual block makes up a set section, when working on the first block this corresponds to working inside the first set section. When working on a different block from the first, this corresponds to working on outside the set section in relation to the first block.) to generate control data for controlling a motor for driving (0004 lines 1-3, 0035 line 14 “controller 51 of the machine tool”, 0034 “and the controller 51 drives the tool in accordance with the NC program to control the machine tool 50 to perform processing with respect to the workpiece.”) [the at least one axis], 
Hsu does not teach at least one axis, wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: (a) information about an edge position on a contour of a workpiece; and (b) information about a section in which a tool contacts an edge of a workpiece on the tool path. 
Kreidler teaches driving at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
controlling the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
generate control data for controlling a motor for driving the at least one axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”)
wherein the information about the characteristic shape includes at least one of information sets (a) or (b) as follows: 
information about an edge position on a contour of a workpiece; 
and (b) information about a section in which a tool contacts an edge of a workpiece on the tool path  (0089 “FIGS. 3a and 3b illustrate another example for this first stage of simulation, showing tool path details at the edge of a workpiece…the method immediately yields tool path errors with regard to the real machining process which may possibly cause defects on the machined workpiece as compared to the target workpiece or CAD model”, 0088 “simulating the machining process may include calculating the actual tool path of the processing tool of the CNC machine”, Information about a section in which a tool contacts an edge of a workpiece on a tool path is gathered.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al with the controlling of the axes and the information gathering of tool paths of Kreidler since the cited references are both directed towards optimizing NC programming and gathering data about the tool path and because Kreidler teaches a means for “analyzing the engineering process of the workpiece machined by the at least one CNC machine, hence to allow a systematic error .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Fujishima et al. (US Pat. 8,406,913).

Regarding claim 2, Hsu et al and Kreidler teach the numerical controller according to claim 1.
Kreidler further teaches wherein the parameter includes at least one of parameter sets (A), (B), or (C) as follows: 
(A) a command speed, an allowable acceleration, an allowable jerk (0041 lines 6-10, "Considering for example a milling CNC machine,...spindle speed...accelerations, jerks,...characteristics of the mechanical components as well as the state of the tools may be used as characterizing process parameter"), [and a time constant related to acceleration/deceleration control], for a feed axis (0003 line 11, “CNC controller of the…generates commanded values like position, velocity, acceleration and current for each of the five machine axes.”, each of the five machine axes are the feed axes.); 
(B) a command speed, an allowable acceleration, an allowable jerk, and a time constant related to acceleration/deceleration control, for a spindle; and 
(C) an error amount allowed between a command path and an actual path.
However the combination of Hsu et al. and Kreidler does not teach and a time constant related to acceleration/deceleration control, for a feed axis.
and a time constant related to acceleration/deceleration control, for a feed axis (column 6 lines 62-65, "parameters relating to the control of the operation of the feed mechanism 30 are stored…time constant for acceleration/deceleration"), 
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the precise CNC milling techniques of Hsu et al and controlling of the axes of Kreidler with the parameter setting teachings of Fujishima et al. because by doing it so, it would allow for “provide a controller for a machine tool capable of shortening machining time without reducing machining accuracy in machining of a workpiece” (column 2 lines 1-5). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Flegel et al (US PUB. 20120011912).

Regarding claim 4, Hsu et al and Kreidler teaches the numerical controller according to claim 1. 
Hsu et al further teaches wherein the parameter includes a feed speed of a feed axis and a spindle speed (0036 lines 3-8 "The acquisition module 11 is configured for acquiring the coordinate set of…which also is segmented by a multiplicity of blocks with each of the blocks includes…processing feed rate, spindle's or main shaft's rotation per minute (rpm) etc.", The processing feed rate corresponds with feed speed of a feed axis), and the processor (0041 “stored and transferred to the machining mechanics computing module 21” the computing module which has computing abilities is part of the overall system) 
However the combination of Hsu et al and Kreidler does not teach changes the spindle speed in synchronization with change in the feed speed of the feed axis.
 changes the spindle speed in synchronization with a change in the feed speed of the feed axis (0032 “the feed rate… is synchronized with the spindle speed”, By synchronizing the feed rate with the spindle speed, any change of either of them will be synchronized as well.)
It would have been obvious to one skilled in the art to have modified the coordinate data information from Hsu et al. and the part analytics of Kreidler with the synchronization of Flegel et al because by doing so would allow for “synchronized and correlated movement may be arranged to create an appropriate helical thread lead in the workpiece 12, and also immediately reverse the rotational direction of the thread rolling tool 11 relative to the workpiece 12 and retract the workpiece 12 from the thread rolling tool 11 in a coordinated fashion at the appropriate time” (0051). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PUB. 20180150060) in view of Kreidler (US PUB. 20170308057) in further view of Ndip-Agbor et al. (US PUB 20170227947).
Regarding claim 5, Hsu et al and Kreidler teaches the numerical controller according to claim 1.
Hsu et al further teaches wherein the machining program includes information about a geometry of a workpiece or the tool path and information about machining content (0036 “The coordinate expansion or constriction module 12 is to perform the identification of path geometric shape” The coordinate data is the information about the geometry of the tool path since coordinate data is used to generate the tool path as shown above. This information is also information about the machining content.),
However, Hsu et al and Kreidler does not teach the information being described in a format conforming to a data model having a hierarchical structure.
the information being described in a format conforming to a data model having a hierarchical structure (0006 lines 2-3 “features in a particular geometry or object are represented as a hierarchical data structure.” The features are the information about the geometry of an object and are represented as a hierarchical data structure.)
It would have been obvious to one skilled in the art to have modified the coordinate data information from Hsu et al. and the part analytics of Kreidler with the hierarchical data structure of Ndip-Agbor because “hierarchical data structure of choice is a rooted tree, since it allows fine control over individual features…[and] can then be used to generate toolpaths for the individual features, which allow the forming order and direction of the features to be changed accordingly.” (0006).
Relevant Prior Art 
	Gottschalk (US PUB. 20010018312) has been deemed relevant prior art since it is also focused on edge determinations for a CNC machine tool operation. 

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 	
Applicant argues on page 6 that different modules of Hsu are part of the automatic NC program machining force optimizing system rather than the claimed controller. It is noted that the instant applicant’s claims do not require the different modules to be inside the controller under broadest reasonable interpretation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the different modules being within the controller) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is also noted that Hsu teaches that the different modules that make up the automatic NC program machining force optimizing system are connected to the controller which is used to perform a NC program and the controller drives the tool according to NC program (0034). Under broadest reasonable interpretation, these modules that are connected to the controller, make up the overall controller system and therefore are a part of the controller. 
Applicant then argues on page 7 that Hsu and Kreidler do not teach information about a section in which a tool contacts an edge of a workpiece on the tool path. However, Kreidler, as shown in the rejection of claims 1, 7 and 8 above, does teach information about information about a section in which a tool contacts an edge of a workpiece on the tool path since Kreidler teaches a means for showing tool path details at the edge of a workpiece which show tool path errors that may cause defects on the machined workpiece (0089). This under broadest reasonable interpretation corresponds to information about a section in which a tool contacts an edge of a workpiece on the tool path. 
Applicant argues that the obviousness-type non-statutory double patenting rejection should be withdrawn since the instant application is directed towards a controller while the claims of 16/155298 are directed to a postprocessor device that outputs a machining program controlling a CNC machine tool. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner Suggestion
	As a service to the Applicant, Examiner suggests possibly including the relationship between the information gathered and how that information is used for determining parameters  overcome the cited prior art. 
	It is noted that Kreidler does show that edges are problematic sections (0065) and simulations are done for tool paths that includes edges (0089) and that simulations are done for determining speed in certain areas of the tool path (0016). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116